internal_revenue_service p o box cincinnati oh number release date date date department of the treasury employer_identification_number contact person - id number contact telephone number uil legend d dollars e dollars dear we have considered your request for advance approval of your employer-related grant-making program under sec_4945 of the internal_revenue_code dated date our records indicate you are recognized as exempt from federal_income_tax under sec_501 of the code and classified as a private_foundation as defined in sec_509 your letter indicates that you will operate a grant-making program your grant making program will provide grants scholarships to children of employees of b grants are intended to constitute a grant or fellowship excludable from gross_income under sec_117 of the code before its amendment and to be used for study at an educational_institution as defined in sec_170 of the code as required by sec_4945 of the code the grants will each be for a single academic year and students will only be eligible during the first four years they attend a four year baccalaureate program the grants cannot be used for year programs or for trade programs or anything else outside a four year baccalaureate program including tuition fees books supplies and equipment for courses of instruction room board and other college expenses you plan to award up to c scholarships annually and project between k and l percentage of applicants will be awarded grants the awards are to be used for a student's college costs scholarships will generally be equal in size and will be for d dollars adjusted over time for inflation and increased education costs the awards committee may determine if it is appropriate to award a larger grant a larger grant may only be given i the recipient is attending an educational institute that is materially more expensive than average the awards committee will then document the reasons for varying the size of the grant and will provide the information to your directors to be kept as part of your records however no grant will exceed e dollars adjusted for inflation moreover the awards committee may then choose to reduce all other scholarships proportionately if the recipient was unusually successful academically or ii the grants are not restricted based on an intended course of study and continued employment with b is not a requirement for a renewal of a scholarship furthermore children of b's stockholders and the children of your employees as well as disqualified persons’ will not be eligible for grants disqualified persons as used herein shall mean disqualified persons within the meaning of internal_revenue_code sec_4946 you will not make grants which will provide any direct or indirect benefit to any officer or director of you or members of their families moreover your scholarship program will not be communicated orally during b’s recruiting or in any other way that it may be construed as a benefit you will not award grants based on nationality religion or ethnic origin you will not sponsor institutions or individuals affiliated with any institution which so discriminates l the selection process grants will only be available to children of b’s employees who are between the ages of h and and maintain a g grade point average announcements to inform potential candidates about your grant program will be made in the spring at b’s sales meeting and notices will be posted for others such as clerical and warehouse employees that applications are being accepted your board_of directors will select the awards committee which will consist of at least three individuals members of the awards committee will be totally independent except for participation on this committee and separate from you the organizer and b an individual who is a former employee of you or b may not serve on the awards committee your awards committee will be selected for their expertise and currently consists of three individuals who have experience at the university level the awards committee will select recipients based on criteria reasonably related to the purposes of the grants including applicant’s prior academic performance need citizenship and ability to evaluate candidates the awards committee will consider academic performance in school letters of recommendation and a personal interview that will be conducted before the first grant is awarded your board will not be involved in developing more specific evaluation criteria because this may impact which candidates would be selected the awards committee is expected to develop evaluation criteria to have some internal consistency terms and conditions under which you make grants a letter describing the terms and conditions of each grant will be sent to each recipient these terms and conditions include the duration of the grant the total amount of the grant and the requirement that an official transcript be provided to you at the end of each academic year it will be stipulated that a renewal of the grant for any succeeding period will be contingent upon evidence that the recipients maintained a g grade point average ll procedure for exercising supervision over individual grants grants will not be paid to the recipients but will be paid directly to the educational_institution or provider of student housing or books or supplies to meet the financial obligations of the student in addition you will arrange to receive a report of the recipient's courses taken and grades received in each academic period and will be verified by the educational_institution attended by the grantee procedures for review of grantee reports for investigation where diversion of iv grant funds from their specified purposes is indicated and for the recovery_of diverted grant funds your director will have the responsibility to follow the progress of each grant and to make a determination as to whether the grant purposes are being or have been fulfilled and to look into any matters requiring further scrutiny or investigation where reports or other information received by you including failure to submit reports after a reasonable_time has elapsed from their due_date indicates that all or any part of the grant funds are not being used for the purposes of such grant funds you will initiate an investigation while conducting the investigation you will withhold further payments to the extent possible until it has been determined that no part of the grant has been used for improper purposes and until any delinquent reports have been submitted if any improper use occurs you will take all reasonable and appropriate steps to recover diverted grant funds or to insure the restoration of diverted funds and the dedication of other grant funds held by the grantee to the purposes being financed by the grant v retention of records and other safeguards you will retain the records required by sec_53_4945-4 of the income_tax regulations namely a information secured to evaluate the qualification of potential grantees b records concerning the identification of eligible grant recipients demonstrating that the relationship of the grantee to you or your employees is not a prohibited relationship within the meaning of sec_4946 of the internal_revenue_code c the amount and purpose of each grant and d all information and reports received as part of monitoring the grant grant recipients may be monitored from time-to-time to insure that the recipients remain enrolled at the educational_institution for the period of enrollment to which the grant is applied recipients may be required to prove enrollment at an institution from time-to-time to insure that the grant proceeds are put to their proper use course of study for which the grant is applied and any refund is due to the study by such withdrawal you will seek refunds of such amounts in the event that a grantee fails to complete a sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that is subject_to the provisions of sec_117 as in effect on the day before the date of the enactment of the tax_reform_act_of_1986 and is to be used for study at an educational_organization described in sec_170 a ii the grant constitutes a scholarship or fellowship_grant which the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i its grant procedure includes an objective and nondiscriminatory selection process ii such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance revproc_76_47 1976_2_cb_670 sets forth guidelines to be used in determining whether a grant made by a private_foundation under an employer-related program to a child of an employee of the particular employer to which the program relates is a scholarship grant that meets the provisions of sec_117 of the code as that section read before the tax_reform_act_of_1986 if a private foundation's program satisfies the seven conditions set forth in sections dollar_figure through dollar_figure of revproc_76_47 and meets the percentage_test described in sec_4 the service will assume the grants meet the provisions of sec_117 as that section read before the tax_reform_act_of_1986 you have agreed that procedures in awarding grants under your program will be in compliance with sections dollar_figure through dollar_figure of revproc_76_47 without regard to the amendments to sec_117 made by the tax_reform_act_of_1986 in particular the selection of individual grant recipients will be made by a selection committee the members of which are totally independent and separate from the private_foundation the foundation’s creator and the relevant employer the grants will not be used as a means of inducement to recruit employees nor will a grant be terminated if the employee leaves the employer the recipient will not be restricted in a course of study that would be of particular benefit to the relevant employer or to the oundation section dollar_figure of rev_proc provides a percentage_test guideline it states in the case of a program that awards grants to children of employees of a particular employee the program meets the percentage_test if either of the following tests are met the number of grants awarded under that program in any year to such children do not exceed percent of the number of employees’ children who were eligible were applicants for such grants and were considered by the selection committee in selecting the recipients of grants in that year or the number of grants awarded under the program in any year to such children does not exceed percent of the number of employees’ children who can be shown to be eligible for grants whether or not they submitted an application in that year if the number of scholarships awarded exceeds the percentage thresholds of rev_proc the organization may still qualify under facts and circumstances if the primary purpose of the program is to educate recipients in their individual capacities such relevant facts and circumstances may include the likelihood that the program may be used for employee recruitment or to retain employees the independence of the selection committee standards for scholarship eligibility and selection limitations on the recipient's choice of course of study the number of grants available the number of children of employees who will be eligible for them the percentage of eligible children of employees applying for the grants who normally receive grants under the program and whether and how many grants are awarded to individuals who are not children of employees the nature of b’s business the fact that b’s employees are mostly clerical and warehouse employees and the fact that b has a very low turnover rate is evidence that the grant program is not meant to be a tool for recruiting and retention in addition since you will maintain an independent awards committee will not publicize the program when recruiting potential employees will not limit the recipient’s choice of study and will not make awards to more than l of the applicants it is concluded based on facts and circumstances that the primary purpose of your program is to educate recipients in their individual capacities and not as a means for employee recruitment or to retain employees for b this determination will remain in effect as long as the procedures in awarding grants under your program remain in compliance with sections dollar_figure through dollar_figure of revproc_76_47 without regard to the amendments to sec_117 made by the tax_reform_act_of_1986 based on the information submitted and assuming your award programs will be conducted as proposed with a view to providing objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures are ‘scholarship or fellowship’ grants within the meaning of sec_117 of the code and are excludable from the gross_income of the recipients subject_to the limitations provided in sec_117 of the code including to the extent that such grants are used for qualified_tuition_and_related_expenses within the meaning of sec_117 of the code this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your employer-related grant-making program is a one-time approval this determination only covers the grant programs described above thus approval shall apply to subsequent grant programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and histories so that any or all grant distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person whose name and telephone number are shown above sincerely yours lois g lerner director exempt_organizations
